DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on August 7, 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mori (JP 2013-38899).
	Regarding claim 1, Mori discloses a grommet assembly (1) comprising: an inner member (3) comprising a body portion to be inserted into a mounting hole (13a) of a panel (13), and a panel engagement portion (22) formed on the body portion and configured to be engaged with an opening edge of the mounting hole (see figure 3); a grommet (2) configured to be mounted to a rear side of the inner member (3), the grommet (2) comprising an annular panel contact portion (11) having a seal part configured to 

4.	Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated Yoshimura et al  (JP  2007-189839; hereinafter Yoshimura; cited in the IDS).
Regarding claim 1, Yoshimura discloses a grommet assembly (1) comprising: an inner member (6) comprising a body portion to be inserted into a mounting hole (3) of a panel (2), and a panel engagement portion (20) formed on the body portion and configured to be engaged with an opening edge of the mounting hole (see figure 1); a grommet (5) configured to be mounted to a rear side of the inner member (6), the grommet (5) comprising an annular panel contact portion (13,14) having a seal part configured to contact a surface of a portion of the panel surrounding the mounting hole, (see figure 1) and a tubular wire housing portion (9,10) connected to the panel contact portion (13,14) and configured to cover an electric wire such that the electric wire is bent with respect to a center axis of the mounting hole (see figure 1); and a protruding member (21) provided to protrude from a rear side of the body portion (see figure 2), the protruding member (22) comprising a pressing support portion (17) extending along an inner surface of a rear wall of the wire housing portion (see figure 1).



Allowable Subject Matter
5.	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 3 and 4 are:
Regarding claim 3, the prior art does not teach or fairly suggest in combination with the other claimed limitations the grommet assembly, wherein the body portion has an oval tubular shape to be fitted into the mounting hole, the body portion comprising opposed walls defining an oval opening of the body portion, and wherein the protruding member has an arch shape protruding from the opposed walls so as to bridge the oval opening of the body portion in a lateral direction perpendicular to a longitudinal direction of the oval opening of the body portion, and is disposed at a central position on the body portion with respect to the longitudinal direction of the oval opening of the body portion.


These limitations are found in claims 3 and 4, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Furuta et al (US 8,925,147), Lipp (US 7,943,854), Taira (US 7,423,223), Tanaka et al (US 5,337,447), Ogawa et al (US 10,569,725), Baydoun (US 10,913,407), Kimura (US 10,899,294), Kameyama (US 7,418,765) and Burnett et al (US 7,020,931) disclose a grommet assembly.  

7.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

February 24, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848